                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CRYSTAL VANN                                                                PLAINTIFF

V.                           CASE NO. 3:18-CV-102-BD

ANDREW SAUL, Commissioner,
SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT

                                        ORDER

      Plaintiff Crystal Vann has moved for an award of attorney’s fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412. (Docket entry #16) She seeks fees and expenses

in the amount of $3,547.77. (Id.) The Commissioner does contest the attorney and

paralegal hours expended, the requested hourly rates, or the amount of expenses. (#19)

      Because there is no objection to granting attorney’s fees and expenses, Ms. Vann’s

motion (#16) is GRANTED, and the Commissioner is directed to pay the total sum of

$3,547.77 in fees and expenses, subject to offset if she has outstanding government debt.

      IT IS SO ORDERED, this 10th day of September, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
